Exhibit 10.29

SECOND AMENDMENT TO THE 2010 AMENDED AND RESTATED SERVICING

AGREEMENT

THIS Amendment (“Amendment”) to the AMENDED AND RESTATED SERVICING AGREEMENT
(the “Agreement”), signed by the parties on the dates indicated by their
signatures below but effective as of December 31, 2012 is by and between AUTO
LENDERS LIQUIDATION CENTER, INC. (hereinafter referred to as “Auto Lenders”), a
New Jersey corporation; and BOSTON SERVICE COMPANY, INC. doing business as HANN
FINANCIAL SERVICE CORP. (hereinafter referred to as “Hann”), a New Jersey
corporation; SUSQUEHANNA AUTO LEASE EXCHANGE, LLC, a Delaware limited liability
company (“SALE”); and SALE NYC, LLC, a Delaware limited liability company (“SALE
NYC”) (collectively referred to as the “Guaranteed Parties”).

BACKGROUND

Auto Lenders and the Guaranteed Parties wish to amend the Amended and Restated
Servicing Agreement as previously amended, by making the following additions and
modifications and ratifying all other provisions, including the memorandum
previously incorporated into the Agreement, except as expressly modified hereby:

4. Delivery and Reconditioning of Vehicles. Each Guaranteed Party will deliver
each related Vehicle which is subject to the Guaranty to an Auto Lenders
designated place of business at such Guaranteed Party’s sole cost and expense.
In providing the Service, Auto Lenders will determine the reasonable costs
(which shall be equivalent to market conditions) necessary to recondition such
Vehicle for sale or lease and shall promptly advise such Guaranteed Party of
such costs. Such costs shall be reimbursed to Auto Lenders by the applicable
Guaranteed Party on a monthly basis (the “Reconditioning Cost”) within thirty
(30) days of receipt of an invoice for such costs from Auto Lenders. The
Reconditioning Cost will be limited to and no more than the following: (a) from
January 1, 2013 to December 31, 2013, $300,000 per month; (b) from January 1,
2014 to December 31, 2014, $450,000 per month; and (c) from January 1, 2015 to
December 31, 2015, $640,000 per month. The provisions of this Paragraph 4 shall
not apply to repossessed Vehicles. The provisions of this paragraph shall
survive termination of this Agreement.

 

9. Consideration: Guaranty Fees

D. Hann on behalf of itself and the other Guaranteed Parties shall pay to Auto
Lenders a guaranty payment (the “Guaranty Payment”) for calendar year 2013 of
$250,000 per month, for calendar years 2014 of $250,000 per month and for 2015
shall be $275,000 per month. At the end of each calendar year, the Guaranty
Payments shall be allocated to the Guaranteed Parties on a pro rata basis and,
if applicable, the relevant Guaranteed Party shall reimburse Hann in an amount
equal to (A) the Guaranteed Party’s percentage of such Vehicles newly acquired
by the Origination Trust in such year multiplied by (B) the Guaranty Payment.
The Guaranty Payments for any extended term or terms shall be as determined by
the Guaranteed Parties and Auto Lenders pursuant to Paragraph 12.

 

10.

Residual Value Performance Participation Program. In consideration of extending
the term of the Agreement as provided in Paragraph 12, Auto Lenders will pay to



--------------------------------------------------------------------------------

  Hann a one-time payment of $500,000 under a residual value performance
participation program plan (the “Residual Value Performance Participation
Program”). It is further understood that under the Residual Value Performance
Participation Program Auto Lenders will participate with Hann in calendar years
2011, 2012, 2013, 2014 and 2015 that will equate to a payment of ten
(10) percent of the positive net residual value experience (such amount to
include those fees described in Paragraph 9 Sections A, D, and E) for the
12-month period beginning January 1, 2013, through December 31, 2013. The
preceding formula and timetable of January 1 through December 31 will be used
for the remainder of the five year term of this Agreement. Any payment made to
Hann by Auto Lenders under the Residual Value Performance Participation Program
will be allocated to the applicable Guaranteed Party based on such Guaranteed
Party’s respective share of the residual value of such Guaranteed Party’s
leases.

 

22. Advertising Cost Reimbursement. A monthly Advertising Cost Reimbursement
shall be payable by Hann to Auto Lenders in the amount of $100,000.00. Payment
shall be monthly and shall be payable at the time such other amounts are due.

 

23. Other Services. Hann may request from Auto Lenders from time to time such
other services with regard to the servicing or reconditioning of vehicles as may
be determined by Hann to be advisable and Auto Lenders , if willing to perform
such services will provide per service pricing at such rates as it then uses for
any similar customer. This is not an exclusive provision and either party may
elect to not participate in supplemental services at any time.

IN WITNESS WHEREOF, Hann, SALE, SALE NYC and Auto Lenders have caused this
Agreement to be executed by their duly authorized corporate officers the day and
year written beneath their signatures below; each intending that this Agreement
shall become effective on the date first written above.

 

      AUTO LENDERS LIQUIDATION CENTER, INC. Attest:  

/s/ Brad Wimmer

    By:  

/s/ Michael Wimmer

[Assistant Secretary]     Title:   President & CEO       Dated:   1/9/2013      

BOSTON SERVICE COMPANY, INC. d/b/a

HANN FINANCIAL SERVICE, CORP.

Attest:  

/s/ Andrea E. Miller

    By:  

/s/ Joseph R. Lizza

[Assistant Secretary]     Title:   President       Dated:   1/10/2013      
SUSQUEHANNA AUTO LEASE EXCHANGE, LLC Attest:  

/s/ Laura E. Fields

    By:  

/s/ Joseph R. Lizza

[Assistant Secretary]     Title:   President       Dated: 1/10/2013       SALE
NYC, LLC Attest:  

/s/ Laura E. Fields

    By:  

/s/ Joseph R. Lizza

[Assistant Secretary]     Title:   President       Dated:   1/10/2013